1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9    EVERETT WALKER,                                    Case No. 3:16-cv-00455-MMD-WGC

10                                   Plaintiff,
           v.                                        ORDER ACCEPTING AND ADOPTING
11                                                  REPORT AND RECOMMENDATION OF
     ROMEO ARANAS, et al.,                          MAGISTRATE JUDGE WILLIAM G. COBB
12
                                Defendants.
13

14         Before the Court is the Report and Recommendation of United States Magistrate

15   Judge William G. Cobb (ECF No. 70) (“R&R”) relating to Defendants Romeo Aranas,

16   Isidro Baca, Tito Buencamino, Shannon Moyle, and Jacob Murphy’s motion for summary

17   judgment (ECF No. 55). The parties had until December 18, 2018, to object to the R&R.

18   No objections to the R&R have been filed.

19         This Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   timely objects to a magistrate judge’s report and recommendation, then the court is

22   required to “make a de novo determination of those portions of the [report and

23   recommendation] to which objection is made.” Id. Where a party fails to object, however,

24   the court is not required to conduct “any review at all . . . of any issue that is not the

25   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

26   Circuit has recognized that a district court is not required to review a magistrate judge’s

27   report and recommendation where no objections have been filed. See United States v.

28   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
1    employed by the district court when reviewing a report and recommendation to which no

2    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

3    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

4    district courts are not required to review “any issue that is not the subject of an

5    objection”). Thus, if there is no objection to a magistrate judge’s recommendation, then

6    the court may accept the recommendation without review. See, e.g., id. at 1226

7    (accepting, without review, a magistrate judge’s recommendation to which no objection

8    was filed).

9             Nevertheless, the Court finds it appropriate to engage in a de novo review to

10   determine whether to adopt Magistrate Judge Cobb’s Recommendation. The Magistrate

11   Judge recommended granting summary judgment in favor of Defendants Moyle and

12   Baca as to Count I; granting summary judgment in favor of all Defendants as to the ADA

13   claims; and denying summary judgment as to Counts III, VI, IX, and X. (ECF No. 70 at

14   21.) Upon reviewing the Recommendation and underlying briefs, this Court finds good

15   cause to adopt the Magistrate Judge’s R&R in full.

16            It is therefore ordered, adjudged, and decreed that the Report and

17   Recommendation of Magistrate Judge William G. Cobb (ECF No. 70) is accepted and

18   adopted in its entirety.

19            It is further ordered that Defendants’ motion for summary judgment (ECF No. 55)

20   is granted in part and denied in part. Summary judgment is granted in favor of

21   Defendants Moyle and Baca in Count I. Summary judgment is granted in favor of all

22   Defendants as to the ADA claims. Summary judgment is denied as to Counts III, VI, IX,

23   and X.

24            DATED THIS 3rd day of January 2019.

25

26                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
27

28

                                                 2
